Citation Nr: 9905197	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-50 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
December 1939 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a disability evaluation in 
excess of 10 percent for chronic sinusitis.  The veteran 
timely appealed that adverse determination.  

Following the veteran's personal hearing held at the RO in 
January 1997, a hearing officer found that the veteran's 
chronic sinusitis warranted a 30 percent disability 
evaluation.  The RO implemented that decision in April 1997, 
effective from December 1995, the date of receipt of the 
veteran's claim.  The veteran pursued his appeal, asserting 
that his sinus condition warranted more than a 30 percent 
disability evaluation.  

In October 1998, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran complains of daily mild headaches, at least 
three or four sinus infections a year, and purulent 
discharge; recent medical evidence reveals antibiotic 
treatments for sinus infections, mild headaches, purulent 
discharge, and monthly immunotherapy.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97 
Diagnostic Code 6513 (1996, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his chronic sinusitis 
is such that more than the currently assigned 30 percent 
disability evaluation is warranted.  During his personal 
hearings, both before a hearing officer and the undersigned 
Member of the Board, he testified that he experiences daily 
headaches; tenderness around his eyes and nose; his nose is 
constantly running; and that he generally has three to four 
sinus infections each year for which he is prescribed 
antibiotics.  He related that he was retired from the state 
Motor Vehicle Department and when he experienced more than 
the everyday mild headache, he would take aspirin or Tylenol 
and lay down for a few hours.  

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for chronic sinusitis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed; and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire active duty service was spent in the 
Army.  Based on his service medical records reflecting 
complaints and treatment for sinus problems, the RO granted 
him service connection for the condition in June 1946, 
effective from the time of his separation from active duty 
service, and a noncompensable evaluation was assigned the 
disability.  That evaluation remained in effect until the RO 
increased the evaluation to 10 percent, effective from 
October 1989.  In December 1995, the VA received the 
veteran's current claim for an increased rating for 
sinusitis.  

Pursuant to the veteran's claim for increase, he underwent VA 
examination in April 1996.  The report of that examination 
notes a history of allergic rhinitis with a feeling of 
postnasal drip; no discharge from the nose; no medication for 
the nose; and no previous ear surgery.  On examination, the 
veteran's external nose was considered normal.  The superior, 
middle, and inferior turbinates were normal.  There was no 
tenderness over the medullary sinuses.  There was no clinical 
evidence of active nasal or sinus disease.  

The veteran's VA outpatient treatment records for February 
1995 to March 1997 show that he was seen in the allergy 
clinic at least once a month where he received immunotherapy.  

In letters dated in May and October 1996, the veteran's 
private treating physician, T. Thomas, M.D., essentially 
related that the veteran has been under his care for over ten 
years for inhalant allegories.  The physician noted that the 
veteran suffers from frequent headaches of the vasomotor 
type.  He also has had severe nasal congestion with discharge 
and sinus disease.  The physician stated that he has treated 
the veteran's symptoms with decongestants, nasal sprays, and 
antibiotics, when necessary, which only give him occasional 
relief from these many symptoms.  In an undated report from 
Dr. Thomas, which the RO received in June 1997, he related 
the veteran had been treated for chronic ethmoid disease 
following surgery, as well as for headaches, discharge, and 
tenderness following the surgery.  

The veteran underwent a VA examination in March 1998.  The 
examiner noted that that his external nose appeared normal, 
and that the superior, middle, and inferior turbinates were 
normal, but that there was a deviation of the nasal septum 
was revealed.  The examiner found no tenderness over the 
maxillary sinuses.  An examination of the larynx and pharynx 
revealed normal mucosa.  An X-ray revealed normal sinuses.  
The examiner noted that no active nasal or sinus disease was 
found.  

In a letter dated in April 1998, Dr. Thomas related that he 
has been treating the veteran since 1980 for allergies and 
nasal and sinus diseases, that the veteran has been taking a 
series of allergy injections for a few years and currently 
gets treatment from the VA hospital once a month, and that 
the veteran periodically saw the physician for examination 
and treatment.  




Analysis

The veteran's chronic right sinusitis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.  By regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
nose and throat, including sinusitis, as set forth in 
38 C.F.R. § 4.97, DCs 6501 to 6524.  See 61 Fed. Reg. 45720 
(1996).   Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As reflected in the April 1997 supplemental 
statement of the case, the RO has considered the claim under 
both the former and revised applicable schedular criteria.  
The Board will do likewise, applying the more favorable 
result.

Under the former DC 6513, a 10 percent evaluation required 
moderate chronic maxillary sinusitis manifested by a 
discharge, crusting, or scabbing and infrequent headaches.  A 
30 percent evaluation required severe chronic maxillary 
sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation required either chronic osteomyelitis 
necessitating repeated curettage following a radical 
operation or severe symptoms after repeated operations.  See 
38 C.F.R. § 4.97 (1996).  

Under the revised DC 6513, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  For a 30 percent 
evaluation, there must be evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeds) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis; or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  It is further noted that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

Following a careful review of the evidence, the Board finds 
that the veteran's chronic sinusitis meets, but does not 
exceed, a 30 percent evaluation under either the former or 
the revised schedular rating criteria.  Medical records from 
1995 to 1998 show that he experiences daily mild headaches, 
as well as occasional severe ones.  He is seen in the VA 
allergy clinic at least once a month where he receives 
immunotherapy.  Three or four times a year he suffers sinus 
infections, which require medically prescribed antibiotic 
treatment.  However, during each of his recent VA 
examinations, the examiner found no active nasal or sinus 
disease.  Both times, his nose, internal and external, was 
normal, and X-rays taken of his sinuses revealed that they 
were normal.  For a higher schedular evaluation, under either 
the former or revised criteria, there must be medical 
evidence of chronic osteomyelitis following operation, severe 
symptoms after repeated operations, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The medical evidence is reflective of 
constant mild headaches relieved by aspirin or Tylenol, but 
no evidence of repeated surgeries or chronic osteomyelitis 
which would warrant a disability evaluation in excess of 30 
percent.  The 30 percent evaluation takes into account the 
veteran's incapacitating episodes of sinusitis requiring 
antibiotic treatments, his headaches, pain, and purulent 
discharge.  

For the foregoing reasons, the Board finds the currently 
assigned 30 percent evaluation for the veteran's sinusitis is 
appropriate, and that the criteria for the next higher, 50 
percent, schedular evaluation under DC 6513 are not met.  
Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's disability, 
there is no basis for evaluation of the veteran's disability 
under any other diagnostic code.  See 38 C.F.R. § 4.20.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered, whether or not they 
were raised by the veteran as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board also has 
considered whether an increased evaluation on an extra-
schedular basis is warranted, pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  In the instant case, however, there 
has been no showing that the veteran's sinusitis has caused 
marked interference with employment.  The veteran has been 
retired for some time now; and has not presented any evidence 
that his sinusitis caused his retirement, or that, but for 
the retirement, his sinusitis would impact his employability 
beyond that contemplated in the currently assigned 
evaluation.  Furthermore, there is no showing that the 
sinusitis has necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  Under these 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A disability evaluation in excess of 30 percent for chronic 
sinusitis is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

